UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-1677 John Hancock Capital Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: April 30, 2011 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended April 30, 2011 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge (POP) with maximum sales charge (POP) Since Since 1-year 5-year 10-year inception 1 6-months 1-year 5-year 10-year inception 1 Class A 11.55 3.04 2.66  10.45 11.55 16.17 30.03  Class B 11.54 2.97  2.53 10.79 11.54 15.77  25.02 Class C 15.58 3.33  2.45 14.83 15.58 17.81  24.16 Class I 2 17.93 4.58  3.66 16.45 17.93 25.10  37.97 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 5% and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class I shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from those disclosed in the Financial Highlights tables in this report. The fee waivers and expense limitations are contractual at least until 2-29-12 for Class A, Class B, Class C and Class I shares. The expense ratios are as follows: Class A Class B Class C Class I Net (%) 1.30 2.05 2.05 0.85 Gross (%) 1.34 2.09 2.09 0.92 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month-end, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on Fund distributions or on the redemption of Fund shares. The Funds performance results reflect any applicable fee waivers or expense reductions, without which the expenses may increase and results may have been less favorable. 6 U.S. Global Leaders Growth Fund | Semiannual report Class B Class C Class I 2 Start date 5-20-02 5-20-02 5-20-02 NAV $12,502 $12,416 $13,797 POP $12,502 $12,416 $13,797 Index 1 $14,892 $14,892 $14,892 Index 2 $15,249 $15,249 $15,249 The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. S&P 500 Index is an unmanaged index that includes 500 widely traded common stocks. Russell 1000 growth Index is an unmanaged index of companies in the Russell 1000 Index (the 1,000 largest U.S. publicly traded companies) with high price-to-book ratios and higher forecasted growth values. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 From 5-20-02. 2 For certain types of investors, as described in the Funds Class I shares prospectus. 3 NAV represents net asset value and POP represents public offering price. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Semiannual report | U.S. Global Leaders Growth Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Funds actual ongoing operating expenses, and is based on the Funds actual return. It assumes an account value of $1,000.00 on November 1, 2010 with the same investment held until April 30, 2011. Account value Ending value Expenses paid during on 11-1-10 on 4-30-11 period ended 4-30-11 1 Class A $1,000.00 $1,162.40 $6.70 Class B 1,000.00 1,157.90 10.70 Class C 1,000.00 1,158.30 10.70 Class I 1,000.00 1,164.50 4.56 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at April 30, 2011, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 U.S. Global Leaders Growth Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the Funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not the Funds actual return). It assumes an account value of $1,000.00 on November 1, 2010, with the same investment held until April 30, 2011. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 11-1-10 on 4-30-11 period ended 4-30-11 1 Class A $1,000.00 $1,018.60 $6.26 Class B 1,000.00 1,014.90 9.99 Class C 1,000.00 1,014.90 9.99 Class I 1,000.00 1,020.60 4.26 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.25%, 2.00%, 2.00% and 0.85% for Class A, Class B, Class C and Class I shares, respectively, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Semiannual report | U.S. Global Leaders Growth Fund 9 Portfolio summary Top 10 Holdings (41.7% of Net Assets on 4-30-11) 1 eBay, Inc. 4.8% Stryker Corp. 4.0% Cerner Corp. 4.5% The Coca-Cola Company 3.9% Automatic Data Processing, Inc. 4.3% Apple, Inc. 3.9% Oracle Corp. 4.3% Lowes Companies, Inc. 3.9% Visa, Inc., Class A 4.2% Fastenal Company 3.9% Sector Composition Information Technology 36% Consumer Staples 7% Health Care 17% Materials 5% Consumer Discretionary 15% Financials 4% Industrials 7% Short-Term Investments & Other 2% Energy 7% 1 Cash and cash equivalents not included in the Top 10 Holdings. 2 As a percentage of net assets on 4-30-11. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 10 U.S. Global Leaders Growth Fund | Semiannual report Funds investments As of 4-30-11 (unaudited) Shares Value Common Stocks 98.29% (Cost $286,778,563) Consumer Discretionary 15.35% Hotels, Restaurants & Leisure 4.98% Starbucks Corp. 370,860 13,421,423 Yum! Brands, Inc. 170,000 9,118,800 Internet & Catalog Retail 3.02% Amazon.com, Inc. (I) 69,520 13,660,680 Specialty Retail 7.35% Lowes Companies, Inc. 678,400 17,808,000 Staples, Inc. (L) 732,887 15,493,231 Consumer Staples 6.58% Beverages 6.58% PepsiCo, Inc. 173,400 11,945,526 The Coca-Cola Company 264,400 17,836,424 Energy 7.18% Energy Equipment & Services 7.18% National Oilwell Varco, Inc. 216,220 16,581,912 Schlumberger, Ltd. 177,460 15,927,035 Financials 3.83% Capital Markets 3.83% State Street Corp. 372,060 17,319,393 Health Care 16.78% Health Care Equipment & Supplies 6.38% Intuitive Surgical, Inc. (I)(L) 31,040 10,854,688 Stryker Corp. (L) 305,480 18,023,320 Health Care Technology 4.54% Cerner Corp. (I)(L) 170,870 20,535,157 Pharmaceuticals 5.86% Mylan, Inc. (I) 530,650 13,223,798 Novo Nordisk A/S, SADR 104,460 13,307,159 Industrials 7.31% Air Freight & Logistics 3.45% FedEx Corp. 163,170 15,610,474 Trading Companies & Distributors 3.86% Fastenal Company (L) 260,380 17,468,894 See notes to financial statements Semiannual report | U.S. Global Leaders Growth Fund 11 Shares Value Information Technology 36.04% Communications Equipment 4.98% Juniper Networks, Inc. (I)(L) 345,530 13,244,165 QUALCOMM, Inc. 163,380 9,286,519 Computers & Peripherals 3.94% Apple, Inc. (I) 51,190 17,825,894 Internet Software & Services 10.27% eBay, Inc. (I) 634,300 21,819,920 Google, Inc., Class A (I) 28,130 15,305,533 VistaPrint NV (I)(L) 172,320 9,374,208 IT Services 8.50% Automatic Data Processing, Inc. 357,990 19,456,757 Visa, Inc., Class A 243,190 18,998,003 Software 8.35% Microsoft Corp. 172,190 4,480,384 Oracle Corp. 537,920 19,392,016 Red Hat, Inc. (I) 293,790 13,946,211 Materials 5.22% Chemicals 5.22% Ecolab, Inc. 242,670 12,803,269 Monsanto Company 159,100 10,825,164 Yield (%) Shares Value Securities Lending Collateral 14.98% (Cost $67,767,708) John Hancock Collateral Investment Trust (W) 0.2616 (Y) 6,772,247 67,775,971 Par value Value Short-Term Investments 0.15% (Cost $694,000) Repurchase Agreement 0.15% Repurchase Agreement with State Street Corp. dated 4-29-11 at 0.010% to be repurchased at $694,000 on 5-2-11, collateralized by $705,000 Federal Home Loan Mortgage Corp., 2.500% due 1-14-16 (valued at $712,050, including interest) $694,000 694,000 Total investments (Cost $355,240,271)  113.42% Other assets and liabilities, net (13.42%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. 12 U.S. Global Leaders Growth Fund | Semiannual report See notes to financial statements Notes to Schedule of Investments SADR Sponsored American Depositary Receipts (I) Non-income producing security. (L) All or a portion of this security is on loan as of 4-30-11. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 4-30-11.  At 4-30-11, the aggregate cost of investment securities for federal income tax purposes was $366,150,922. Net unrealized appreciation aggregated $147,213,006, of which $147,213,006 related to appreciated investment securities and $0 related to depreciated investment securities. See notes to financial statements Semiannual report | U.S. Global Leaders Growth Fund 13 F I N A N C I A LS T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-11 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $287,472,563) including $67,455,649 of securities loaned (Note2) $445,587,957 Investments in affiliated issuers, at value (Cost $67,767,708) (Note2) 67,775,971 Total investments, at value (Cost $355,240,271) Cash 1,345,770 Receivable for investmentssold 11,513,783 Receivable for fund sharessold 2,574,206 Dividends and interestreceivable 137,737 Receivable for securities lendingincome 11,480 Other receivables and prepaidexpenses 116,705 Totalassets Liabilities Payable for investmentspurchased 7,303,883 Payable for fund sharesrepurchased 564,438 Payable upon return of securities loaned (Note2) 67,739,915 Payable toaffiliates Accounting and legal servicesfees 25,273 Transfer agentfees 120,979 Distribution and servicefees 141,074 Trusteesfees 53,509 Managementfees 383,513 Other liabilities and accruedexpenses 101,145 Totalliabilities Netassets Capital paid-in $315,190,346 Accumulated net investmentloss (227,560) Accumulated net realized loss oninvestments (20,456,563) Net unrealized appreciation (depreciation) oninvestments 158,123,657 Netassets 14 U.S. Global Leaders Growth Fund | Semiannual report See notes to financial statements F I N A N C I A LS T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no parvalue Class A ($297,958,401 ÷ 9,210,281shares) $32.35 Class B ($35,675,721 ÷ 1,177,801shares) 1 $30.29 Class C ($63,230,040 ÷ 2,087,034shares) 1 $30.30 Class I ($55,765,718 ÷ 1,669,184shares) $33.41 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $34.05 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Semiannual report | U.S. Global Leaders Growth Fund 15 F I N A N C I A LS T A T E M E N T S Statement of operations For the six-month period ended 4-30-11 (unaudited) This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $2,670,370 Securitieslending 62,875 Interest 54,380 Less foreign taxeswithheld (37,922) Total investmentincome Expenses Investment management fees (Note4) 1,596,047 Distribution and service fees (Note4) 849,249 Accounting and legal services fees (Note4) 43,023 Transfer agent fees (Note4) 360,287 Trustees fees (Note4) 17,904 Other 84,649 Totalexpenses Less expense reductions (Note4) (5,225) Netexpenses Net investmentloss Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 24,132,510 Investments in affiliatedissuers (29) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 39,640,223 Investments in affiliatedissuers (2,423) Net realized and unrealizedgain Increase in net assets fromoperations 16 U.S. Global Leaders Growth Fund | Semiannual report See notes to financial statements F I N A N C I A LS T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Year 4-30-11 ended (unaudited) 10-31-10 Increase (decrease) in netassets Fromoperations Net investmentloss ($196,231) ($621,187) Net realizedgain 24,132,481 54,257,437 Change in net unrealized appreciation(depreciation) 39,637,800 28,071,221 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA  (383,932) ClassI  (68,376) Totaldistributions  From Fund share transactions (Note5) Total increase(decrease) Netassets Beginning ofperiod 400,883,367 612,702,051 End ofperiod Accumulated net investmentloss See notes to financial statements Semiannual report | U.S. Global Leaders Growth Fund 17 Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 4-30-11 1 10-31-10 10-31-09 10-31-08 2 12-31-07 12-31-06 12-31-05 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 3 0.01  4 0.02 0.03 0.03  4 (0.04) Net realized and unrealized gain (loss) oninvestments 4.51 3.96 3.30 (7.96) 1.04 0.41 0.64 Total from investmentoperations Lessdistributions From net investmentincome  (0.02) (0.01)     From net realizedgain   (0.29)  (1.12)   Totaldistributions     Net asset value, end ofperiod Total return (%) 7 7 Ratios and supplementaldata Net assets, end of period (inmillions) $298 $264 $480 $552 $1,022 $1,263 $1,271 Ratios (as a percentage of average net assets): Expenses beforereductions 1.25 8 1.50 1.81 9 1.38 8 1.32 1.32 1.33 Expenses net of feewaivers 1.25 8 1.30 1.34 9 1.30 8 1.27 1.28 1.28 Expenses net of fee waivers andcredits 1.25 8 1.30 1.33 9 1.30 8 1.27 1.28 1.28 Net investment income(loss) 0.04 8 0.01 0.10 0.13 8 0.10  10 (0.14) Portfolio turnover (%) 16 33 37 58 27 34 28 1 Semiannual period from 11-1-10 to 4-30-11.Unaudited. 2 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 3 Based on the average daily sharesoutstanding. 4 Less than $0.005 pershare. 5 Does not reflect the effect of sales charges, ifany. 6 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 7 Notannualized. 8 Annualized. 9 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 10 Less than 0.005%. 18 U.S. Global Leaders Growth Fund | Semiannual report See notes to financial statements CLASS B SHARES Periodended 4-30-11 1 10-31-10 10-31-09 10-31-08 2 12-31-07 12-31-06 12-31-05 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.10) (0.19) (0.13) (0.13) (0.18) (0.20) (0.24) Net realized and unrealized gain (loss) oninvestments 4.23 3.75 3.12 (7.61) 1.00 0.39 0.63 Total from investmentoperations Lessdistributions From net realizedgain   (0.29)  (1.12)   Net asset value, end ofperiod Total return (%) 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $36 $39 $47 $56 $107 $151 $218 Ratios (as a percentage of average net assets): Expenses beforereductions 2.01 7 2.24 2.50 8 2.13 7 2.07 2.07 2.08 Expenses net of feewaivers 2.00 7 2.05 2.08 8 2.05 7 2.02 2.03 2.03 Expenses net of fee waivers andcredits 2.00 7 2.05 2.07 8 2.05 7 2.02 2.03 2.03 Net investmentloss (0.71) 7 (0.75) (0.65) (0.63) 7 (0.65) (0.75) (0.88) Portfolio turnover (%) 16 33 37 58 27 34 28 1 Semiannual period from 11-1-10 to 4-30-11.Unaudited. 2 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Notannualized. 7 Annualized. 8 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. See notes to financial statements Semiannual report | U.S. Global Leaders Growth Fund 19 CLASS C SHARES Periodended 4-30-11 1 10-31-10 10-31-09 10-31-08 2 12-31-07 12-31-06 12-31-05 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.10) (0.19) (0.12) (0.13) (0.18) (0.20) (0.24) Net realized and unrealized gain (loss) oninvestments 4.24 3.74 3.12 (7.61) 1.00 0.39 0.63 Total from investmentoperations Lessdistributions From net realizedgain   (0.29)  (1.12)   Net asset value, end ofperiod Total return (%) 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $63 $60 $60 $62 $114 $186 $284 Ratios (as a percentage of average net assets): Expenses beforereductions 2.00 7 2.23 2.51 8 2.13 7 2.07 2.07 2.08 Expenses net of feewaivers 2.00 7 2.05 2.08 8 2.05 7 2.02 2.03 2.03 Expenses net of fee waivers andcredits 2.00 7 2.05 2.07 8 2.05 7 2.02 2.03 2.03 Net investmentloss (0.71) 7 (0.76) (0.66) (0.63) 7 (0.65) (0.75) (0.88) Portfolio turnover (%) 16 33 37 58 27 34 28 1 Semiannual period from 11-1-10 to 4-30-11.Unaudited. 2 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Notannualized. 7 Annualized. 8 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 20 U.S. Global Leaders Growth Fund | Semiannual report See notes to financial statements CLASS I SHARES Periodended 4-30-11 1 10-31-10 10-31-09 10-31-08 2 12-31-07 12-31-06 12-31-05 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.07 0.11 0.13 0.13 0.16 0.12 0.08 Net realized and unrealized gain (loss) oninvestments 4.65 4.10 3.38 (8.14) 1.06 0.42 0.66 Total from investmentoperations Lessdistributions From net investmentincome  (0.07) (0.04)     From net realizedgain   (0.29)  (1.12)   Totaldistributions     Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $56 $37 $26 $51 $7 $18 $13 Ratios (as a percentage of average net assets): Expenses beforereductions 0.86 6 0.93 0.96 7 0.89 6 0.88 0.87 0.90 Expenses net of fee waivers andcredits 0.85 6 0.85 0.84 7 0.85 6 0.84 0.84 0.85 Net investmentincome 0.45 6 0.43 0.60 0.60 6 0.54 0.43 0.30 Portfolio turnover (%) 16 33 37 58 27 34 28 1 Semiannual period from 11-1-10 to 4-30-11.Unaudited. 2 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. See notes to financial statements Semiannual report | U.S. Global Leaders Growth Fund 21 Notes to financial statements (unaudited) Note 1  Organization John Hancock U.S. Global Leaders Growth Fund (the Fund) is a non-diversified series of John Hancock Capital Series (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek long-term growth of capital. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of Assets and Liabilities. Class A, Class B and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2  Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York StocFk Exchange (NYSE), normally at 4:00 P
